Citation Nr: 0013796	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for a 
psychiatric disorder, to include PTSD.

This matter was remanded in July 1999 for RO review of 
additional medical records received prior to certification of 
the appeal.  38 C.F.R. § 19.37 (1999).  Such was 
accomplished, and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
upon which a diagnosis of PTSD was based,   occurred during 
active service.  

2.  There is no competent medical evidence of a nexus between 
a current psychiatric disorder, other than PTSD, and any 
incident of active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, other than PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A VA examination in May 
1997 rendered a diagnosis of PTSD based on a stressful event 
which the veteran alleged occurred during his military 
service.  Lay evidence of stressors inservice are presumed 
true for the purpose of establishing a well grounded claim.  
King v. Brown, 5 Vet. App. 19, 21 (1993) (evidence submitted 
in support of a claim "must...be accepted as true for the 
purpose of determining whether the claim is well 
grounded...[except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion).  The VA 
examiner based the diagnosis on the stressful event described 
by the veteran during the examination, and therefore, the 
examination report provided medical evidence of a link or 
nexus between the claimed inservice stressor and the current 
PTSD diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of his 
claim.  The veteran has been examined by VA during the course 
of his claim.  The RO has also obtained his service medical 
and service personnel records and requested that he submit 
information necessary to adjudicate his claim, including a 
description of the stressful incident and corroborating 
information, i.e., names and other identifying information 
concerning other individuals involved.  Upon a review of the 
records, the Board finds that all evidence necessary for 
adjudication of the veteran's claim has been obtained, and 
that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) has been satisfied.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1997); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed inservice stressor); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed inservice 
stressor.  Cohen, 10 Vet. App. at 138; Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f) (1999).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1999).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

There is medical evidence of diagnoses of PTSD based on 
claimed inservice stressors.  The veteran reported that he 
was discharged from the military due to drug abuse.  Prior to 
his discharge, he indicated that he received a death threat 
from a fellow soldier who he knew and from other soldiers who 
abused drugs.  He was in temporary quarters prior to his 
discharge for an unknown period.  The veteran reported hiding 
in wall lockers, under the bunk, and in the latrine.  He 
believed that due to his rank and the job he did he looked 
like a Criminal Investigation Division (CID) person and he 
was fearful of his life.  The veteran indicated that a 
soldier was murdered with an overdose of drugs for being a 
suspected CID person.  He believed it was his fault because 
he did not warn the victim and thought about it every day.  
The veteran also indicated that he was detained by German 
police in late fall 1972 with three other soldiers one day 
for drugs.  The police did not find drugs on the veteran and 
released him, but detained the others over night.  He also 
believed that these soldiers feared him because they thought 
he was CID.  

Service medical records show no complaints, treatment, or 
diagnosis of a psychiatric disorder.  Service personnel 
records show that the veteran was administratively discharged 
due to drug abuse.  The veteran indicated that he had used 
drugs prior to military service and, after his arrival in 
Germany in 1972, he began heavy use of IV amphetamines and 
oral psychedelics.  Medical reports prior to the veteran's 
discharge revealed no signs of psychosis or severe 
psychoneurosis of thought content and process.  The examiner 
indicated the veteran had misused multiple drugs.  Records 
also indicate that the veteran wanted to be discharged from 
service, and that he refused drug rehabilitation in service, 
but indicated that he might seek treatment at the VA after 
separation.  There is no indication in the service medical or 
personnel records of death threats or a concern for such 
threats. 

VA hospital records indicate that the veteran was admitted in 
January 1975 with a diagnosis of drug dependence: heroin, 
cocaine, marijuana, and amphetamines; alcohol addition; 
antisocial personality.

The veteran was seen at the Vet Center from 1988 to 1996 
concerning marital discord, temper, anger and depression.

In a June 1997 VA examination the veteran reported that due 
to his drug use he decided to seek a general discharge from 
the Army.  He indicated that he was hoping to be sent to a 
hospital for treatment of his drugs and alcohol abuse, but 
instead was sent to a place where they sent military 
police/CID.  The troops then believed that he was a policeman 
and they started to threaten his life.  He became very 
scared, unable to sleep, and he spent the time there hiding 
himself as a way of survival.  The veteran was afraid of 
being discovered and killed.  He did not remember how long he 
was there but believed it was two weeks.  It was noted that 
the veteran could not give more details of the events and the 
veteran indicated he did not remember very well.  The veteran 
was diagnosed on Axis I with PTSD, chronic due to traumatic 
event experiences while in service with the United States 
Army; alcohol, amphetamine, cannabis dependency, in partial 
remission; major depression, recurrent, not psychotic.  Axis 
II rule out personality disorder.  Axis IV other 
psychological environmental problems: traumatic events in the 
Army, the loss of his father in his teenage years, alcohol 
and drug dependency, financial problems.

Private outpatient medical records dated November 1997 to 
June 1998 indicate that the veteran was treated for PTSD, and 
symptoms of depression as well as drug abuse by Carl 
Westphal, Ph.D., Morris Hund, M.D., and Samy S. Karaz, M.D.

In December 1998 a VA examiner again diagnosed PTSD, major 
depression with suicidal ideation, history of polysubstance 
abuse, and current cannabis abuse as well as VA outpatient 
treatment reports dated August 1998 to April 1999.

In a private examination report from Larry M. Davis, M.D. the 
veteran reported a bad childhood with abuse primarily from 
his father and drug use in service.  The veteran reported 
that he had a 35 day wait after his amnesty discharge from 
service and his life was threatened during that time because 
it was rumored he was a "narc".  He recalled three men coming 
to his room and he had no way out so he waited in a clothes 
locker while they sat in the room waiting for him and talked 
of murdering him.  The examiner diagnosed PTSD; major 
depression, recurrent, currently in partial remission; 
polysubstance abuse, currently in remission, to amphetamines, 
alcohol and cannabis.

The veteran submitted statements dated in October 1998 from 
his wife, Vet Center Counselor, Vocational Rehabilitation 
Counselor, and former company clerk.  These individuals 
described the veteran's PTSD symptoms and the former company 
clerk indicated that it was his understanding that narcs were 
murdered or disappeared mysteriously.  However, the lay 
statements do not indicate circumstances surrounding the 
threats or the murder, dates, or names.
In his RO hearing dated October 1998, the veteran presented 
testimony concerning alleged death threats and a murder 
during service.  He said that a Specialist 4 Jackson was one 
of the individuals who labeled him a "narc".  The veteran 
also indicated that the three individuals who waited in his 
room to kill him were known as Clark or Red Dog and another 
Specialist 5 whose name he does not remember.  He indicated 
that these individuals were involved in the murder as well.  
He did not remember reporting the threats or murder plot to 
his military counselor, but did not believe he did because he 
was afraid he would be killed.  The veteran did mention that 
rumors were spreading that he was a "narc", but was told that 
happened all the time.  His representative points to the 
March 1973 Administrative Discharge report, which indicated 
that the veteran was characterized by neuropyschiatric 
disturbances, paranoia, and repeated drug abuse.  

The RO requested information concerning the veteran's 
stressors alleged in 1997, i.e., the soldier that was 
murdered and the veteran being arrested by German police.  A 
letter from Department of the Army, U.S. Armed Services 
Center for Research of Unit Records dated July 1998 indicated 
that there was no record of the filing and/or conviction of 
drug charges against the veteran.  They indicated that in 
order to provide information concerning types of incidents 
such as the veteran being threatened, or the soldier being 
murdered, an official report must have been made or legal 
action taken.  It was requested that the veteran provide the 
full names and complete unit designations of all involved and 
the most specific date of the incidents.  The veteran 
indicated that he did not file any reports or contact any 
official concerning the murder or threats.  He did mention 
the rumor spreading that he was a "narc", but indicated 
nothing was done.  The veteran has mentioned two last names 
and nicknames of those who spread the rumor that he was a 
"narc" and of those who threatened to kill him.  

With respect to the psychiatric evaluations of the veteran 
which include diagnoses of PTSD, it is noteworthy that any 
history reported in the psychiatric evaluations is based upon 
the veteran's own accounts.

Finally, the Court has noted that 38 C.F.R. § 3.304(f) 
precludes use of a medical opinion based on post-service 
examination of the veteran as credible evidence to help 
establish "actual" occurrence of in-service stressors.  
Cohen, 10 Vet. App. at 128, 142.

While the veteran, as well as several family members, 
friends, and counselors may well believe that his PTSD is 
related to service, as laypersons without medical expertise, 
they are not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu, 2 Vet. App. at 494-95.  
In addition, the Administrative Discharge dated March 1973 
noted above was prepared by the veteran's commanding officer 
and not a medical professional.  Service medical records show 
no diagnosis of a psychiatric disorder to include PTSD.

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  Here, there is 
no adequate evidence establishing that the veteran's claimed 
in-service stressors occurred.  A critical element needed to 
establish service connection for PTSD is missing.  The 
veteran's alleged stressors have not been verified by the 
service department, and has submitted no independent evidence 
to show that his alleged stressors actually occurred.  
Consequently, the claim of service connection for PTSD must 
be denied.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As to a psychiatric disorder other than PTSD, the evidence 
establishes that the veteran currently suffers from major 
depression.  However, there is no medical evidence of a nexus 
between the veteran's major depression and his period of 
active duty service.  Post-service medical records do not 
mention major depression until approximately 1988.  The 
record has failed to provide any competent medical evidence 
illustrating a nexus between the veteran's major depression 
and his active duty service.  Again, although the 
Administrative Discharge notes neuropsychiatric disturbances 
and paranoia, there was no diagnosis of a psychiatric illness 
in service.  It is evident from the service medical and 
personnel records that the veteran received an early 
separation from service due to drug abuse.  In absence of 
competent medical evidence to support the claim of 
entitlement to service connection for major depression, the 
Board finds the veteran has not presented evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

